*B42A writing purporting to be a Will was found among the Papers of the Pits. Father after his Death. It was signed by him and three Persons subscribed as Witnesses By this he gives all his Estate to his Wife Some time after the Date of this Writing he has a Son (the Pit.) born and then he declares he would make his Will and dyed soon after this Declaration The Wife soon after his Death proves this Writing as his Will in Common Form and obtains a Probate Two of the Witnesses to this Writing are dead and the third swears she does not remember signing it The Pit. now brings his Bill ag’t the Deft, (who married the Testor’s Wife) for divers Slaves-that were the Pit’s Father’s and came to the Deft’s hands by the marriage aforesaid The Bill suggests that the Pits. Father died intestate Or if the aforesaid Writing should be adjudged a Will the Birth of the Pit. afterwards was a Revokation of it.
*B43Decree for the Pit.